         Case 1:19-cr-00306-GHW Document 70 Filed 03/27/20 Page 1 of 2



                                      LAW OFFICES OF
                                   NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                      26 COURT STREET
MEMBER: NY & MA BAR                                                       SUITE 413
                                                                   BROOKLYN, NY 11242-1134

                                                                   Tel: 718-797-3055
                                                                   Fax: 718-504-3900
                                                                   E-mail: natali_todd@yahoo.com
                                                                   www.natalitoddlawyer.com
March 27, 2020


Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    U.S. v. Uillis Rosario Acosta, 19 Cr. 306 (GHW)
       Bail Modification Request for Curfew Hours

Dear Judge Woods:

        I write on behalf of Mr. Acosta with the consent of Pre-Trial Services and the government
to respectfully request that Mr. Acosta’s bail conditions be modified to remove the home
detention requirement and replace it with a curfew beginning at 7:00 a.m. until 8:00 p.m.

       The new strain of coronavirus which causes COVID-19, has infected over 132,300
people, leading to at least 4,954 deaths worldwide.1 On March 11, 2020, the World Health
Organization officially classified COVID-19 as a pandemic.2 Governor Cuomo declared a State
of Emergency on March 7, 2020.3 Mayor DiBlasio declared a State of Emergency in New York
City on March 12. 2020, and banned gatherings of over 500 people.4 New York City is now the
epicenter of COVID-19.

       The CDC has issued guidance that individuals at higher risk of contracting COVID-19 -


1
  Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 12,
2020), at https://nyti.ms/2U4kmud (updating regularly).
2
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
3
  At Novel Coronavirus Briefing, Governor Cuomo Declares State of Emergency to Contain
Spread of Virus, New York State (March 11, 2020) at https://on.ny.gov/2TKzIoz.
4
  DeBlasio Declares State of Emergency in NYC, and Large Gatherings Are Banned, New York
Times (March 12, 2020)
          Case 1:19-cr-00306-GHW Document 70 Filed 03/27/20 Page 2 of 2



                                         LAW OFFICES OF
                                    NATALI J.H. TODD, P.C.

U.S. v. Acosta, 19 Cr. 306 (GHW)


adults over 60 years old and people with chronic medical conditions such as lung disease, heart
disease, and diabetes—take immediate preventative actions, including avoiding crowded areas
and staying home as much as possible.5

        In an attempt to reduce the prison population, a number of individuals who are at a high
risk for COVID-19 are being released from prison, often on home detention with electronic
monitoring. PTS has determined that given the circumstances, that Mr. Acosta is a suitable
candidate for curfew.

         We note that with the Mr. Acosta is the primary caretaker of his 10 and 13 year-old
children who reside with him. Mr. Acosta resides with his cousin, Gleuris, her husband and their
two children, one of whom is special needs. With curfew, Mr. Acosta will be able to assist his
children more, without the need to wait for permission to take them to the doctor and to respond
quickly in emergencies relating to their educational needs and teacher conferences. He is not a
flight risk or a danger to society.

        Counsel respectfully request a modification of Mr. Acosta’s bail conditions to remove
home detention and permit curfew hours between the hours of 7:00 a.m. to 8:00 p.m. Thank you
for your consideration.

Respectfully,
N. Todd
Natali Todd, Esq.

cc: AUSA Cecilia Vogel (via E.C.F.)
    PTSO Joshua Rothman (via email)




5
 People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
https://bit.ly/2vgUt1P.
